Title: To George Washington from Major General William Heath, 27 October 1779
From: Heath, William
To: Washington, George


        
          Mandevilles [Dutchess County, N.Y.]Oct. 27th 1779
          Dear General
        
        When I had first the honor of Seeing your Excellency at New Windsor after I left Boston I took the Liberty to mention the

case of Capt. Cartwright One of my aids De Campe, your Excellency was pleased to Observe that you had not the resolves of Congress then at Hand—Capt. Cartwright has frequently Since that Time mentioned his Situation, and Since the orders for my removing further from you, Some uneasiness that his rank and the footing on which he continued in the Army remained altogether unsettled & uncertain, and a Day or two Since put the enclosed into my hand Which I beg leave to lay before [your] Excellency, I would Observe that when I appointed Capt. Cartwright One of my aids De Camp I intended to do it in Strict Conformity to the resolve of Congress which directed that Aids De Camp Should be taken from the Line, it Seems that Colo. Jackson did not arrange him because he Supposed Capt. Cartwright provided for in my Family, as Capt. Cartwright is undoubtedly an Officer of abilities and Capable of rendering the public real Service I think it my duty both as it respects him and the public earnestly to request, if it be Consistant, with the establishment of the Army, that he may either be confirmed as One of my aids De Camp entitled to the rank and pay established for those aids De camp not belonging to the Line, or that He may be arranged and enjoy his proper rank, in the Army. I have the honor to be with the greatest respect your Excellency’s most Obedient Servt
        
          W. Heath
        
      